Title: From Thomas Jefferson to William Eaton, enclosing Warrants for Impressing Cattle, 7 September 1780
From: Jefferson, Thomas
To: Eaton, William




Sir
In Council September 7th 1780

You are hereby appointed a Commissioner of the provision Law in all the counties on the south side of James river, but restrained  specially to the procuring houses for storing them, waggons, carts, horses, gear, drivers, boats and other vessels and their crew for transporting provisions, materials for making such barrels or other proper casks or boxes for containing the same, and pastures for the live cattle. You are to transmit to me monthly by safe conveyances duplicate Lists of all the certificates or receipts you shall have given in pursuance of this power; specifying the name of the person the article seized or service performed the price to be paid and the date of the certificate to be lodged as a check against counterfeit certificates. In the execution of this power we trust to your discretion to make it as light and equal as you can on the people; and pay attention also to any particular circumstances which may distinguish special cases. I am sir, Your most obedient servant,

T: Jefferson



Enclosure
Form of the blank warrants given Mr. Eaton for the appointment of Commissioners of live cattle in P. Anne, Norfolk, Nansemd., Isle of Wight, So.hampton and Surry.
In Council sepr. 7th. 1780.
You are hereby appointed a commissioner under the act for procuring a supply of provisions and other necessaries for the use of the army within the county ofbut restrained specially to the procuring live cattle fit for beef and pastures to confine them in. As to the number of live cattle to be collected by you, not exceeding the proportion allowed by law, you will govern yourself by such instructions as you will receive from Mr. Eaton, appointed specially to receive these beeves from you at such place as he shall point out, from whence he is to convey them to the southern army. You are to transmit monthly to me a return of the amount of the beef you seize, and lists of all the certificates or receipts you shall have given, specifying the name of the owner, the price to be paid and the date of the certificate. Duplicates of these shoud come by different safe conveyances as they will be the only checks on counterfeits. That you may be informed of the manner in which you are to proceed you will receive herewith an extract from the act of Assembly. I am, Sir, Your most obed: servant,

Th: Jefferson


